Citation Nr: 1511540	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-09 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than July 25, 2012, for a grant of service connection for posttraumatic stress disorder (PTSD) with panic disorder and agoraphobia.


REPRESENTATION

Appellant represented by:	Scott E. Schermerhorn, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 2004 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 5, 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for PTSD with panic disorder and agoraphobia and assigned a 100 percent evaluation.  The Veteran is appealing the effective date of July 25, 2012. 

The Veteran appeared at a Travel Board hearing in October 2013 at the VARO in Philadelphia, Pennsylvania before the undersigned Veterans Law Judge.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for PTSD was received by VA on July 25, 2012, more than one year following the Veteran's separation from service.

2.  Prior to July 25, 2012, there was no formal claim, informal claim, or written intent to file a claim for entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 25, 2012, for entitlement to service connection for PTSD with panic disorder and agoraphobia have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1555, 3.156(c), 3.400 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant as to any information and evidence that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, where service connection has been granted and an initial disability rating and effective date have been assigned, the service connection claim has already been proven.  Therefore, because the purpose that the notice is intended to serve has been fulfilled, notice pursuant to 38 U.S.C.A. § 5103(a) is no longer required.  Id. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to "downstream" elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Here the Veteran has not alleged any such prejudice.

VA has obtained the Veteran's service treatment and VA records, assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim.


Analysis

The Veteran seeks entitlement to an earlier effective date for the grant of service connection for his disability.  The Veteran contends that the effective date should be May 21, 2008, when he believes he made an informal claim, and not July 25, 2012, the date upon which his formal claim was filed.  See Veteran's October 2013 hearing testimony. 

In general, in order for VA benefits to be paid to an individual, a specific claim in the form prescribed by VA must be filed.  See 38 U.S.C.A. § 5101(a) (West 2014).  Generally the effective date of an award based on an original claim is fixed in accordance with the facts found but not earlier than the date on which the application for disability benefits was received.  See 38 U.S.C.A. § 5110(a) (West 2014).  A "claim-application" is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2014). 

An informal claim may be any communication or action that is made by a claimant or his or her representative, a member of Congress, or a next friend of the claimant and that indicates an intent to apply for one or more benefits under the laws administered by VA.  See 38 C.F.R. § 3.155(a) (2014).  An informal claim must identify the benefit sought.  Id.  The United States Court of Appeals for Veterans Claims has held that the essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  See Brokowsk v Shinseki, 23 Vet. App. 79, 84 (2009).  Thus, even an informal claim requires a written communication.

When VA receives an informal claim, and a formal claim has not been filed, VA is required to forward an application form to the claimant for execution.  Furthermore, if VA receives the application form for a formal claim within one year from the date it was sent to the claimant, the application will considered as having been filed on the date that the informal claim was made.  See 38 C.F.R. § 3.155(a) (2014).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA must give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he filed an informal claim in May 2008 by stating to the staff at the VA clinic in Berwick, PA, "I need to fill out a claim for PTSD."  See Veteran's October 2013 hearing testimony.  He maintains that the clinic's staff responded by refusing to act upon his request.  Instead, he was purportedly advised that a PTSD claim was not an option available to him.  He recalls being told, "You need to be evaluated first.  We don't know that that is what you have yet."  He was also allegedly told by the staff that he did not have grounds to file a claim because his condition was "preexisting."  The Veteran reports that he continued to ask VA outpatient clinic staff to file a PTSD claim on each of his several visits to the Berwick VA clinic from May to December 2008, and that each time the clinic staff refused, stating, "You do not have PTSD."  The Veteran has testified that he did not file a formal claim for PTSD ("so I dropped it") in reliance upon these negative responses by the staff of the VA clinic.  Id.

Unfortunately, the Veteran's VA treatment records at the Berwick, PA clinic contain no notation of a request by the Veteran to file a PTSD claim.  There are only notations listing PTSD as a health issue for evaluation, ruling out PTSD based on either the examiner's impression or a PTSD screen, and recording the Veteran's subjective report of PTSD.  See VA treatment records of 2008 and 2011.  A clinician wrote in one treatment note: "anxiety/PTSD/mood disorder/personality disorder - I am unsure what to diagnose him with."  See March 2011 VA treatment record.  The earliest PTSD reference in the Veteran's VA treatment records, dating from May 28, 2008, records the clinician's ruling out of PTSD based on the result of a "trauma screen - MST- PTSD."

While the Board does not doubt the credibility of the Veteran's statements that he asked medical staff for help in filing a claim, and that they refused, those oral communications at the VA clinic beginning in May 2008, even when considered with the contemporaneous references to PTSD in the Veteran's VA treatment records, do not meet the criteria of an informal claim under 38 C.F.R.  § 3.155(a).  As noted above, a claim application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (emphasis added).  The Veteran did not file a claim for PTSD until July 25, 2012, and there is no written communication from the Veteran to VA prior to that date that can be construed as a claim for service connection.

The Board has thoroughly reviewed the evidence of record prior to July 25, 2012, for receipt by VA from the Veteran of a written expression of intent to file a claim for service connection for PTSD and finds nothing in the record to support such a finding.

While VA treatment records of 2008 document PTSD as a possible condition, the presence of medical evidence or a medical condition does not establish intent on the part of a veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999); KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  In this case, the Veteran's seeking of evaluation and possible treatment for PTSD at a VA clinic cannot alone be interpreted as an informal claim for service connection for PTSD.

Because there is no document that can be construed as a petition to open a claim for service connection for PTSD prior to July 25, 2012, there is no legal basis for granting service connection for PTSD prior to that date.  Rather, the governing legal authority makes clear that, under the circumstances, the effective date can be no earlier than that assigned.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2) (2014).  Although the Board sympathizes with the Veteran, it is bound by the law and cannot grant benefits based on equity.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) ((citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

As the Board finds that the preponderance of the evidence is against the Veteran's claim of an earlier effective date, the benefit of the doubt doctrine does not apply.  See Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an effective date earlier than July 25, 2012, for a grant of service connection for posttraumatic stress disorder (PTSD) with panic disorder and agoraphobia is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


